DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s preliminary amendment filed 01/22/2019 is acknowledged. Claims 1-20 are pending and claim 21 has been cancelled.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Minvielle (US PG Pub. 2014/0041532).
Regarding claim 1, Minvielle discloses a system for managing ripeness of perishable goods, the system comprising: a storage device (330, Fig. 13) to store perishable good requirements, ripening capability parameters, ripening schedules, and perishable good parameters associated with the perishable goods (Creation information as to the bananas is placed in information storage module 330 prior to shipment, as well as a dynamic information identifier. During shipment, external sensor 360 measures the temperature and humidity outside container 310. This information is stored by controller 350 in information storage module 330. Controller 350 also receives information on the internal environment within container 310 from internal sensor 370 and stores this 
Regarding claim 2, Minvielle discloses the system of claim 1, further comprising: a transport refrigeration system (container 310 able to be transported by a shipper; paragraph 90 or transport container in Fig. 14; paragraph 138) in operative communication with the storage device and the ripeness management system through a network (shown with connected network in Fig. 13), and the transport refrigeration system operates in accordance with the ripening schedules (sensors provided to control temperature within a desired temperature range and would require a refrigeration system to lower temperature to a desired range; paragraphs 114, 129).
Regarding claim 3, Minvielle discloses the system of claim 2, wherein: the operation of the transport refrigeration system is adjusted in response to at least one of the ripening schedule adjustments and manual ripening schedule adjustments (paragraphs 128-129).
Regarding claim 4, Minvielle discloses the system of claim 1, wherein: the ripeness management system is configured to transmit to a user device (reader 340) at 
Regarding claim 5, Minvielle discloses the system of claim 1, wherein: the storage device is configured to receive manual ripening schedule adjustments from a user device (Controller 350 contains instructions as to how to preserve, and possibly ripen, the bananas using information… that has been written to information storage module 330 from reader 340; paragraph 129).
Regarding claim 6, Minvielle discloses the system of claim 1, further comprising: a user device activates an alarm (dynamic indicator communicated through the user interface; paragraph 149, Figs. 15a, 15b) when the predicted ripeness level is outside a selected ripeness range (“Expired”; Figs. 15a, 15b).
Regarding claim 7, Minvielle discloses the system of claim 1, further comprising: at least one sensor (360, 370, 380) configured to monitor the perishable good parameters of the perishable goods and transmit the perishable good parameters to the storage device (storage device 330 records history of internal environment of container; paragraph 112).
Regarding claim 8, Minvielle discloses a method of managing ripeness of perishable goods, the method comprising: storing, using a storage device (330, Fig. 13), perishable good requirements, ripening capability parameters, ripening schedules, and perishable good parameters associated with the perishable goods (Creation information as to the bananas is placed in information storage module 330 prior to shipment, as well as a dynamic information identifier. During shipment, external sensor 360 measures the temperature and humidity outside container 310. This information is stored by controller 
Regarding claim 9, Minvielle discloses the method of claim 8, further comprising: operating a transport refrigeration system (container 310 able to be transported by a shipper; paragraph 90 or transport container in Fig. 14; paragraph 138) in accordance with the ripening schedules, the transport refrigeration system being in operative communication with the storage device (330) and the ripeness management system (350) through a network (shown with connected network in Fig. 13).
Regarding claim 10
Regarding claim 11, Minvielle discloses the method of claim 8, further comprising: transmitting (paragraph 126), using the ripeness management system (350), to a user device (340) at least one of the current ripeness levels, the predicted ripeness levels, and the ripening schedule adjustments (paragraphs 126-128).
Regarding claim 12, Minvielle discloses the method of claim 8, further comprising: receiving, using the storage device, manual ripening schedule adjustments from a user device (Controller 350 contains instructions as to how to preserve, and possibly ripen, the bananas using information… that has been written to information storage module 330 from reader 340; paragraph 129).
Regarding claim 13, Minvielle discloses the method of claim 8, further comprising: activating, using a user device (user interface of reader), an alarm (dynamic indicator communicated through the user interface; paragraph 149, Figs. 15a, 15b) when the predicted ripeness level is outside a selected ripeness range (“Expired”; Figs. 15a, 15b).
Regarding claim 14, Minvielle discloses the method of claim 8, further comprising: monitoring, using at least one sensor (360, 370, 380), the perishable good parameters of the perishable goods; and transmitting the perishable good parameters to the storage device (storage device 330 records history of internal environment of container; paragraph 112).
Regarding claim 15, Minvielle discloses a computer program product tangibly embodied on a computer readable medium (computer program on a computer readable medium of 330), the computer program product including instructions (instructions stored on 330 provided to processor 350; paragraph 129) that, when executed by a 
Regarding claim 16, Minvielle discloses the computer program of claim 15, wherein the operations further comprise: operating a transport refrigeration system (container 310 able to be transported by a shipper; paragraph 90 or transport container 
Regarding claim 17, Minvielle discloses the computer program of claim 16, wherein the operations further comprise: adjusting the operation of the transport refrigeration system in response to at least one of the ripening schedule adjustments and manual ripening schedule adjustments (paragraphs 128-129).
Regarding claim 18, Minvielle discloses the computer program of claim 15, wherein the operations further comprise: transmitting (paragraph 126), using the ripeness management system (350), to a user device (340) at least one of the current ripeness levels, the predicted ripeness levels, and the ripening schedule adjustments (paragraphs 126-128).
Regarding claim 19, Minvielle discloses the computer program of claim 15, wherein the operations further comprise: receiving, using the storage device, manual ripening schedule adjustments from a user device (Controller 350 contains instructions as to how to preserve, and possibly ripen, the bananas using information… that has been written to information storage module 330 from reader 340; paragraph 129).
Regarding claim 20, Minvielle discloses the computer program of claim 15, wherein the operations further comprise: activating, using a user device (user interface of reader), an alarm (dynamic indicator communicated through the user interface; paragraph 149, Figs. 15a, 15b) when the predicted ripeness level is outside a selected ripeness range (“Expired”; Figs. 15a, 15b).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jeong (US PG Pub. 2014/0072682) controlling atmosphere for managing ripeness of perishable foods; Bianco (US Pat. 5,965,185) transport container using ripening schedule to manage ripening of perishable food.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH F TRPISOVSKY whose telephone number is (571)270-5296. The examiner can normally be reached M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JOSEPH F TRPISOVSKY/Primary Examiner, Art Unit 3763